Citation Nr: 1228826	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-23 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for hyperkeratosis of the right foot.

2. Entitlement to an evaluation in excess of 10 percent for hyperkeratosis of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1973 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Acting Veterans Law Judge at an October 2010 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in January 2011, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The case is once again before the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Veteran's claim was previously remanded by the Board in January 2011 for additional development.  Specifically, the Board instructed that the Veteran be provided a VA examination to determine the current severity of his disabilities, and also be requested to provide the necessary information and medical releases to allow VA to obtain any outstanding private treatment records.

The AMC sent the Veteran a February 2011 letter which, in part, requested he identify all sources of evaluation or treatment he has received for the disabilities on appeal.  However, this letter was returned to VA as undeliverable.  Further inspection reveals this February 2011 letter was not sent to the Veteran's address of record, and there is no indication efforts were made to resend this letter to the correct address.  The Board notes that the January 2011 remand has not been returned by the Postal Service.  Therefore, it appears the address of record utilized by the Board in January 2011 is the Veteran's correct address.  

As the Veteran's correct address was not utilized in sending him the February 2011 request for evidence, another remand, with unfortunate delay, is required to provide the Veteran an opportunity to provide VA the necessary information and releases to obtain outstanding private treatment records.  See generally Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.)

As a final note, the Veteran was scheduled for a VA examination in February 2011, for which he failed to appear and has not provided good cause for doing so.  While the notice letter informing the Veteran of the scheduled examination does not appear to have been returned by the Postal Service, the Board notes the ZIP code included in the letter does not match that of record.  As such, on remand, the Veteran should be scheduled for another VA examination to determine the current severity of the disabilities on appeal.  Notice of this examination should be sent to the correct address of record.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, utilizing the current address of record, and request he identify all sources of evaluation or treatment he has received for his hyperkeratosis of both feet then secure complete clinical records of all such evaluations and/or treatment from the sources identified, specifically including but not limited to, records of any evaluation or treatment the Veteran received from Dr. Capulla, Dr. O'Maffey, and Dr. Smokely, as well as any other ongoing treatment records.  If any records sought are unavailable, this fact should be documented in the claims file.

2. Schedule the Veteran for a VA examination to determine the current severity of hyperkeratoses of both feet.  Notice of this examination should be provided to the current address of record.  The claims file should be available to the examiner and reviewed in conjunction with the examination.  All appropriate tests should be conducted.  The report should set forth all objective findings regarding the Veteran's hyperkeratosis of both feet, particularly the current severity of symptoms.  The examiner must assign percentages for the entire body areas and the exposed body areas affected by the disability.  Each medication used for a hyperkeratosis of both feet must be described (i.e., whether the medication is topical, corticosteroid, etc.).  The examiner should also address any functional and occupational impairment due to hyperkeratosis of both feet.  A complete rationale should be given for all opinions and conclusions.  

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative, if any, should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


